Case
Case 20-01022
     19-12337 Doc
              Doc 3-29
                  122-29
                       Filed
                          Filed
                             04/13/20
                                 04/01/20 Entered
                                            Entered
                                                  04/13/20
                                                    04/01/20 14:49:12
                                                               15:07:33
                                                                      Exhibit
                                                                        Exhibit
                                                                              20.20.
                                                                                  Statement
                                                                                     Statement
                                                                                            of
                              offund
                                  fundtransfers
                                        transfersPage
                                                  Page11ofof44
Case
Case 20-01022
     19-12337 Doc
              Doc 3-29
                  122-29
                       Filed
                          Filed
                             04/13/20
                                 04/01/20 Entered
                                            Entered
                                                  04/13/20
                                                    04/01/20 14:49:12
                                                               15:07:33
                                                                      Exhibit
                                                                        Exhibit
                                                                              20.20.
                                                                                  Statement
                                                                                     Statement
                                                                                            of
                              offund
                                  fundtransfers
                                        transfersPage
                                                  Page22ofof44
Case
Case 20-01022
     19-12337 Doc
              Doc 3-29
                  122-29
                       Filed
                          Filed
                             04/13/20
                                 04/01/20 Entered
                                            Entered
                                                  04/13/20
                                                    04/01/20 14:49:12
                                                               15:07:33
                                                                      Exhibit
                                                                        Exhibit
                                                                              20.20.
                                                                                  Statement
                                                                                     Statement
                                                                                            of
                              offund
                                  fundtransfers
                                        transfersPage
                                                  Page33ofof44
Case
Case 20-01022
     19-12337 Doc
              Doc 3-29
                  122-29
                       Filed
                          Filed
                             04/13/20
                                 04/01/20 Entered
                                            Entered
                                                  04/13/20
                                                    04/01/20 14:49:12
                                                               15:07:33
                                                                      Exhibit
                                                                        Exhibit
                                                                              20.20.
                                                                                  Statement
                                                                                     Statement
                                                                                            of
                              offund
                                  fundtransfers
                                        transfersPage
                                                  Page44ofof44
